Mr. Presiding Justice McSurely delivered the opinion of the court. 4. Damages, § 115*—when verdict for damages for personal injuries not excessive. Injuries sustained by a workman in a foundry explosion resulting from dumping of hot contents of a cupola into water, held to justify a verdict for $1,250, it appearing that considerable shock must have resulted inasmuch as he was only a few feet away from an explosion sufficiently violent to wreck a brick building, that there is testimony of physicians as to the presence of dilation of the heart and injury to the kidneys, even though plaintiff may have affected to be in more physical distress than is warranted by the facts. 5. Master and servant, § 833*—when refusal of instructions harmless error. The refusal to give instructions requested by defendant in an action by a foundry employee for injuries due to an explosion from molten metal striking water when dumped upon the ground, that the jury must find defendant not guilty if they found that molten metal fell into the water and irrespective of the negligent order which caused the cupola of metal to be dumped before plaintiff had time to get out of the building, held harmless error where the jury in answering special interrogatories asked by defendant found that the molten metal fell into the water and caused the explosion. 6. Appeal and error, § 1035*—when improper argument or conduct of counsel not considered on review. Alleged improper argument or conduct of counsel will not be considered in the court of review where defendant does not assign error on such ground.